19-23185-rdd   Doc 71   Filed 07/15/19    Entered 07/15/19 21:06:35   Main Document
                                         Pg 1 of 12
                     19-23185-rdd                                                          Doc 71                                     Filed 07/15/19                                                  Entered 07/15/19 21:06:35                                                                                                  Main Document
In re Retrieval Masters Creditors Bureau, Inc.
                                                                                                                                                                                                     Pg 2 of 12                                                                                                                                 Case No. 19-23185-rdd
      Debtor                                                                                                                                                                                                                                                                                                                           Reporting Period: June 17, 2019 - June 30, 2019

                                                                                                                                                                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                                                                                               BANK ACCOUNTS

                                                                        OPER                       PAYROLL                Letter of Credit   General Client Account   Harlequin Account        Laboratory          Michgian Account   Nevada Trust Account   North Carolina   Overpayment Refund   Quest Diagnostics   Quest Diagnostics   Trust As Per Arizona   Credit Card        ACH        CURRENT MONTH
                                                                        #8247                       #8234                                            #8263                  #9398         Corporation of America        #8289               #1350               Account             #8302             Account 1           Account 2                Law              #8357           #8344        ACTUAL (TOTAL
                                                                                                                                                                                                  #8276                                                          #8292                                  #8315               #8328                 #8331                                             OF ALL
     ACCOUNT NUMBER (LAST 4)                                                                                                                                                                                                                                                                                                                                                                      ACCOUNTS)
     CASH BEGINNING OF MONTH                                             259,601.54                         771.30           85,134.56             858,382.33               4,158.02             28,760.13                 694.08           24,973.75             6,250.19         51,313.35          399,445.55           82,146.69                 105.23          2,421.89       1,274.22    1,805,432.83
     RECEIPTS
     CASH SALES                                                                                                                                                                                                                                                                                                                                                                                            -
     ACCOUNTS RECEIVABLE -                                                43,063.84                                                                                                                                                                                                                                                                                                                 43,063.84
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                      259.90                                                                                                                                                                                                                                                                                                                  259.90
     POSTPETITION
     LOANS AND ADVANCES                                                                                                                                                                                                                                                                                                                                                                                    -
     SALE OF ASSETS                                                                                                                                                                                                                                                                                                                                                                                        -
     OTHER (ATTACH LIST)                                                     268.07                      1,358.36                                  157,524.92               2,058.38             56,547.35                 225.91             3,855.30              373.72                             59,072.04           14,022.69                 724.25                                        296,030.99
     TRANSFERS (FROM DIP ACCTS)                                           83,701.72                                                                                                                                                                                                                                                                                                                 83,701.72
       TOTAL RECEIPTS                                                    127,293.53                      1,358.36                        -         157,524.92               2,058.38             56,547.35                 225.91             3,855.30              373.72                  -          59,072.04           14,022.69                 724.25                     -           -      423,056.45
     DISBURSEMENTS
     NET PAYROLL                                                          55,858.43                                                                                                                                                                                                                                                                                                                 55,858.43
     PAYROLL TAXES                                                        25,854.66                                                                                                                                                                                                                                                                                                                 25,854.66
     SALES, USE, & OTHER TAXES                                                                                                                                                                                                                                                                                                                                                                             -
     INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                                                                                                   -
     SECURED/ RENTAL/ LEASES                                                                                                                                                                                                                                                                                                                                                                               -
     INSURANCE                                                              4,309.66                                                                                                                                                                                                                                                                                                                 4,309.66
     ADMINISTRATIVE                                                         6,379.30                        990.89                                                                                                                                                                                                                                                                                   7,370.19
     SELLING                                                                                                                                                                                                                                                                                                                                                                                               -
     OTHER (ATTACH LIST)                                                  88,750.00                                                                236,689.88               2,738.15             34,789.73                  67.28             6,151.12            2,967.72                                  187.86              265.49               830.25                                        373,437.48
     OWNER DRAW *                                                                                                                                                                                                                                                                                                                                                                                          -
     TRANSFERS (TO DIP ACCTS)                                                                                                                                                                                                                                                                                                                                                                       83,701.72
     PROFESSIONAL FEES                                                                                                                                                                                                                                                                                                                                                                                     -
     U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                                                                                                                                                                                                           -
     COURT COSTS                                                                                                                                                                                                                                                                                                                                                                                           -
     TOTAL DISBURSEMENTS                                                 181,152.05                         990.89                       -         236,689.88               2,738.15             34,789.73                  67.28             6,151.12            2,967.72                  -               187.86              265.49               830.25                     -           -      550,532.14

     NET CASH FLOW                                                       (53,858.52)                        367.47                       -         (79,164.96)                (679.77)           21,757.62                 158.63            (2,295.82)          (2,594.00)                 -          58,884.18           13,757.20                (106.00)                    -           -     (127,475.69)
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                 205,743.02                      1,138.77            85,134.56             779,217.37               3,478.25             50,517.75                 852.71           22,677.93             3,656.19         51,313.35          458,329.73           95,903.89                   (0.77)        2,421.89       1,274.22    1,677,957.14
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                                                                                                                      THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                    466830.42
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                                    83701.72
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE                                                                 0
     SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                383128.7
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                                                                                                                                                                                                                FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                      2/2008
                                                                                                                                                                                                                                                                                                                                                                                                PAGE 2 OF 12
                        19-23185-rdd                                                                Doc 71                                      Filed 07/15/19                                              Entered 07/15/19 21:06:35                                                                                       Main Document
                                                                                                                                                                                                           Pg 3 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                                                                                                                                                                                                                                                 Case No. 19-23185-rdd
      Debtor                                                                                                                                                                                                                                                                                                          Reporting Period: June 17, 2019 - June 30, 2019

                                                                                                                                                                                             BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                    OPER                        PAYROLL                  Letter of Credit               General Client      Harlequin Account          Laboratory          Michgian Account       Nevada Trust        North Carolina    Overpayment Refund     Quest Diagnostics     Quest Diagnostics    Trust As Per Arizona           Credit Card          ACH
                                                                                                                                          Account                                     Corporation of                                Account              Account                                  Account 1             Account 2                 Law
                                                                                                                                                                                        America
                                         #8247                          #8234                                                     #8263                    #9398                   #8276                  #8289               #1350                #8292                #8302                 #8315                 #8328                 #8331                  #8357                     #8344
     BALANCE PER BOOKS                                 205,743.02                     1,138.77                      85,134.56                779,217.37               3,478.25              50,517.75                852.71            22,677.93             3,656.19           51,313.35             458,329.73             95,903.89                  (0.77)                  2,421.89     1,274.22


     BANK BALANCE                                      205,192.71                     1,138.77                      85,134.56                815,240.70               3,617.03              50,828.63                794.62            22,677.93             3,656.19            66,703.80            458,384.40             96,235.25                 (77.43)                  2,421.89     1,274.22
     (+) DEPOSITS IN                                     4,859.97                                                                                                                                                     58.09                                                     (15,390.45)                                                           302.14
     TRANSIT (ATTACH LIST)

     (-) OUTSTANDING                                     (4,309.66)                                                                          (36,023.33)                (138.78)               (310.88)                                                                                                   (54.67)              (331.36)               (225.48)
     CHECKS (ATTACH LIST):

     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                     205,743.02                     1,138.77                      85,134.56                779,217.37               3,478.25              50,517.75                852.71            22,677.93             3,656.19           51,313.35             458,329.73             95,903.89                  (0.77)                  2,421.89     1,274.22
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                             Date                        Amount             DEPOSITS IN TRANSIT                      Date                  Amount




     CHECKS OUTSTANDING                              Ck. #                       Amount             CHECKS OUTSTANDING                      Ck. #                  Amount




     OTHER




                                                                                                                                                                                                                                                                                                                                                                                       FORM MOR-1 (CONT.)
                                                                                                                                                                                                                                                                                                                                                                                                    2/2008
                                                                                                                                                                                                                                                                                                                                                                                              PAGE 3 OF 12
   19-23185-rdd                     Doc 71                 Filed 07/15/19         Entered 07/15/19 21:06:35                            Main Document
                                                                                 Pg 4 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                            Case No. 19-23185-rdd
      Debtor                                                                                     Reporting Period: June 17, 2019 - June 30, 2019


                                             STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                               REVENUES                                                 MONTH             CUMULATIVE -FILING
                                                                                                                               TO DATE
     Gross Revenues                                                                                            191,319               191,319
     Less: Returns and Allowances                                                                                   -                     -
     Net Revenue                                                                                               191,319               191,319
     COST OF GOODS SOLD
     Beginning Inventory                                                                                            -                     -
     Add: Purchases                                                                                                 -                     -
     Add: Cost of Labor                                                                                             -                     -
     Add: Other Costs (attach schedule)                                                                             -                     -
     Less: Ending Inventory                                                                                         -                     -
     Cost of Goods Sold                                                                                             -                     -
     Gross Profit                                                                                              191,319               191,319
     OPERATING EXPENSES
     Advertising                                                                                                     -                     -
     Auto and Truck Expense                                                                                          -                     -
     Bad Debts                                                                                                       -                     -
     Contributions                                                                                                   -                     -
     Employee Benefits Programs                                                                                  6,189                 6,189
     Officer/Insider Compensation*                                                                               9,335                 9,335
     Insurance                                                                                                  13,001                13,001
     Management Fees/Bonuses                                                                                         -                     -
     Office Expense                                                                                              1,776                 1,776
     Pension & Profit-Sharing Plans                                                                                  -                     -
     Repairs and Maintenance                                                                                     3,212                 3,212
     Rent and Lease Expense                                                                                      8,754                 8,754
     Salaries/Commissions/Fees                                                                                  98,560                98,560
     Supplies                                                                                                    2,462                 2,462
     Taxes - Payroll                                                                                             5,713                 5,713
     Taxes - Real Estate                                                                                             -                     -
     Taxes - Other                                                                                                   -                     -
     Travel and Entertainment                                                                                        -                     -
     Utilities                                                                                                   7,905                 7,905
     Other (attach schedule)                                                                                   199,484               199,484
     Total Operating Expenses Before Depreciation                                                              356,392               356,392
     Depreciation/Depletion/Amortization                                                                        10,843                10,843
     Net Profit (Loss) Before Other Income & Expenses                                                         (175,916)             (175,916)
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                                                                  -                     -
     Interest Expense                                                                                                -                     -
     Other Expense (attach schedule)                                                                                 -                     -
     Net Profit (Loss) Before Reorganization Items                                                            (175,916)             (175,916)
     REORGANIZATION ITEMS
     Professional Fees                                                                                                -                   -
     U. S. Trustee Quarterly Fees                                                                                     -                   -
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation                                            -                   -
     sheet)
     Gain (Loss) from Sale of Equipment                                                                               -                   -
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses
     Income Taxes
     Net Profit (Loss)
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF “OTHER” CATEGORY
19-23185-rdd              Doc 71         Filed 07/15/19            Entered 07/15/19 21:06:35                     Main Document
                                                                  Pg 5 of 12


 OTHER COSTS
 Outside Call Center                                                                         46,250              46,250
 Account Enrichment Services                                                                  1,363               1,363
 Professional Fees - General Legal                                                            3,412               3,412
 Software Licenses                                                                            4,887               4,887
 Cloud Back Up Services                                                                       1,503               1,503
 Dues and Subscriptions                                                                         432                432
 Consultants                                                                                  8,576               8,576
 Credit Monitoring Expenses                                                                 132,560             132,560
 Oustside Mail Communications                                                                   502                502
 OTHER OPERATIONAL EXPENSES




 OTHER INCOME




 OTHER EXPENSES




 OTHER REORGANIZATION EXPENSES




 Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
 Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
 bankruptcy proceeding, should be reported as a reorganization item.
       19-23185-rdd                   Doc 71             Filed 07/15/19                Entered 07/15/19 21:06:35                                  Main Document
                                                                                      Pg 6 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                           Case No. 19-23185-rdd
      Debtor                                                                                    Reporting Period: June 17, 2019 - June 30, 2019

                                                                                      BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                          ASSETS                                          BOOK VALUE AT END OF              BOOK VALUE AT END OF               BOOK VALUE ON PETITION
                                                                                           CURRENT REPORTING               PRIOR REPORTING MONTH                 DATE OR SCHEDULED
                                                                                                 MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                   206,881.79                                    -                   260,372.84
     Restricted Cash and Cash Equivalents (see continuation sheet)                                     1,554,777.07                                    -                 1,545,059.99
     Accounts Receivable (Net)                                                                           927,518.82                                    -                   863,224.65
     Notes Receivable                                                                                           -                                      -                          -
     Inventories                                                                                                -                                      -                          -
     Prepaid Expenses                                                                                     17,593.55                                    -                    20,888.46
     Professional Retainers                                                                              187,082.10                                    -                   147,994.00
     Other Current Assets (attach schedule)                                                              121,332.19                                    -                   132,415.82
     TOTAL CURRENT ASSETS                                                                              3,015,185.52                                    -                 2,969,955.76
     PROPERTY & EQUIPMENT

     Real Property and Improvements                                                                                                                    -
     Machinery and Equipment                                                                              748,565.49                                   -                   748,565.49
     Furniture, Fixtures and Office Equipment                                                              73,712.52                                   -                    73,712.52
     Leasehold Improvements                                                                                73,252.33                                   -                    73,252.33
     Vehicles                                                                                              73,523.00                                   -                    73,523.00
     Less: Accumulated Depreciation                                                                      (548,151.71)                                  -                  (537,308.55)
     TOTAL PROPERTY & EQUIPMENT                                                                           420,901.63                                   -                   431,744.79
     OTHER ASSETS
     Amounts due from Insiders*                                                                                                                        -
     Other Assets (attach schedule)                                                                      (34,701.07)                                   -                   (36,093.24)
     TOTAL OTHER ASSETS                                                                                  (34,701.07)                                   -                   (36,093.24)
     TOTAL ASSETS                                                                                      3,401,386.08                                    -                 3,365,607.31
                          LIABILITIES AND OWNER EQUITY                                    BOOK VALUE AT END OF              BOOK VALUE AT END OF               BOOK VALUE ON PETITION
                                                                                           CURRENT REPORTING               PRIOR REPORTING MONTH                       DATE
                                                                                                 MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                                                                    123,652.31                                    -                    75,558.10
     Taxes Payable (refer to FORM MOR-4)                                                                     889.74                                    -                       889.74
     Wages Payable                                                                                        26,192.90                                    -                          -
     Notes Payable                                                                                              -                                      -                          -
     Rent / Leases - Building/Equipment                                                                         -                                      -                          -
     Secured Debt / Adequate Protection Payments                                                                -                                      -                          -
     Professional Fees                                                                                          -                                      -                          -
     Amounts Due to Insiders*                                                                                   -                                      -                          -
     Other Post-petition Liabilities (attach schedule)                                                 1,737,736.00                                    -                 1,600,327.75
     TOTAL POST-PETITION LIABILITIES                                                                   1,888,470.95                                    -                 1,676,775.59
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                      2,500,000.00                                    -                 2,500,000.00
     Priority Debt
     Unsecured Debt                                                                                      436,688.47                                    -                   436,688.48
     TOTAL PRE-PETITION LIABILITIES                                                                    2,936,688.47                                    -                 2,936,688.48
     TOTAL LIABILITIES                                                                                 4,825,159.42                                    -                 4,613,464.07
     OWNERS' EQUITY
     Capital Stock                                                                                       101,125.00                                        -               101,125.00
     Additional Paid-In Capital
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition                                                                                                                                   1,718,218.24
                                                                                                                                                                         FORM MOR-3
                                                                                                                                                                               2/2008
                                                                                                                                                                         PAGE 6 OF 12
       19-23185-rdd                   Doc 71               Filed 07/15/19    Entered 07/15/19 21:06:35                 Main Document
                                                                            Pg 7 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                            Case No. 19-23185-rdd
      Debtor                                                                     Reporting Period: June 17, 2019 - June 30, 2019

     Retained Earnings - Post-petition                                                1,542,301.66
     Adjustments to Owner Equity (attach schedule)                                   (3,067,200.00)                        -                (3,067,200.00)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY                                                              (1,423,773.34)                        -                (1,247,856.76)
     TOTAL LIABILITIES AND OWNERS' EQUITY                                             3,401,386.08                                           3,365,607.31
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BALANCE SHEET - continuation section
                                         ASSETS                              BOOK VALUE AT END OF        BOOK VALUE AT END OF      BOOK VALUE ON PETITION
                                                                              CURRENT REPORTING            PRIOR REPORTING                 DATE
                                                                                    MONTH                       MONTH
     Other Current Assets
     Prepaid Insurance                                                                    113,128.19                           -                  124,211.04
     Prepaid Corporate Taxes                                                                 8,204.00                          -                    8,204.00
     Manual Check Payroll Advance                                                                  -                           -                       (0.02)
     Payroll Vednor Receivable                                                                     -                           -                        0.80




     Other Assets
     Straight Line Rent Adjustment                                                        (34,701.07)                          -                  (36,093.24)




                         LIABILITIES AND OWNER EQUITY                        BOOK VALUE AT END OF        BOOK VALUE AT END OF      BOOK VALUE ON PETITION
                                                                              CURRENT REPORTING            PRIOR REPORTING                 DATE
                                                                                    MONTH                       MONTH
     Other Post-petition Liabilities
     Accrued Accounts Payable                                                             267,080.00                           -                  137,486.91
     Client Trust Payable                                                                1,469,642.51                          -                1,459,925.43
     AFLAC Payable                                                                             999.43                          -                      631.96
     NY State Family Leave - Due Employee                                                       14.06                                                       -
     NY State Disability Insurance                                                                                                                    825.78
     NY State Paid Family Leave Insurance                                                                                                           1,457.67
     Adjustments to Owner’s Equity
     Stockholder's Drawing                                                              (3,060,000.00)                         -               (3,060,000.00)
     Stockholder's Drawing - Taxes                                                          (7,200.00)                         -                   (7,200.00)


     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                             FORM MOR-3
                                                                                                                                                   2/2008
                                                                                                                                             PAGE 7 OF 12
      19-23185-rdd                  Doc 71            Filed 07/15/19               Entered 07/15/19 21:06:35                             Main Document
                                                                                  Pg 8 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                         Case No. 19-23185-rdd
      Debtor                                                                                  Reporting Period: June 17, 2019 - June 30, 2019

                                                       STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                       Amount
                                                                       Withheld
                                                    Beginning           and/or           Amount
     Federal                                           Tax             Accrued            Paid            Date Paid         Check # or EFT      Ending Tax
     Withholding                                                -         10,448.86        10,448.86           06/25/19       903706250353371              -

     FICA-Employee                                              -          4,278.69          4,278.69          06/25/19       903706250353371              -
     FICA-Employer                                              -          4,278.72          4,278.72          06/25/19       903706250353371              -

     Unemployment                                               -                2.91            2.91          06/25/19       903706250353371              -
     Income                                                     -                                              06/25/19       903706250353371              -

     Other:_Medicare-Employee____________                       -          1,130.86          1,130.86          06/25/19       903706250353371              -

     Other:_Medicare-Employer____________                       -          1,130.91          1,130.91          06/25/19       903706250353371              -

       Total Federal Taxes                                      -         21,270.95        21,270.95                                                       -
     State and Local

     Withholding                                                -          4,144.46          4,144.46          06/25/19       903706250353371              -

     Sales                                                      -                                              06/25/19       903706250353371              -

     Excise                                                     -                                              06/25/19       903706250353371              -

     Unemployment                                               -             36.79             36.79          06/25/19       903706250353371              -
     Real Property                                              -                                              06/25/19       903706250353371              -

     Personal Property                                          -                                              06/25/19       903706250353371              -

     Other:_Locality Tax____________                            -            138.44            138.44          06/25/19       903706250353371              -

     Other:_Metro Tax____________                               -            264.02            264.02          06/25/19       903706250353371              -

     Other:_Use Tax____________                                 -            889.74                                                                  889.74
       Total State and Local                                    -          5,473.45          4,583.71                                                889.74


     Total Taxes                                                -         26,744.40        25,854.66                                                 889.74


                                               SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                             Number of Days Past Due
                                                      Current             0-30             31-60             61-90             Over 91             Total

     Accounts Payable                                  339,911.53          8,209.90                                                               348,121.43
     Wages Payable                                      26,192.90                                                                                  26,192.90
     Taxes Payable                                          889.74                                                                                   889.74

     Rent/Leases-Building                               10,122.88                                                                                  10,122.88

     Rent/Leases-Equipment                                1,752.96                                                                                  1,752.96
     Secured Debt/Adequate                                                                                                                                     -
     Protection Payments
     Professional Fees                                                                                                                                         -
     Amounts Due to Insiders                              4,615.38                                                                                  4,615.38
     Other:______________                                                                                                                                      -
     Other:______________                                                                                                                                      -
     Total Post-petition Debts                         383,485.39          8,209.90                -                 -                    -       391,695.29

                                                                                                                                                                   FORM MOR-4
                                                                                                                                                                         2/2008
                                                                                                                                                                   PAGE 8 OF 12
      19-23185-rdd       Doc 71      Filed 07/15/19    Entered 07/15/19 21:06:35            Main Document
                                                      Pg 9 of 12

In re Retrieval Masters Creditors Bureau, Inc.                            Case No. 19-23185-rdd
       Debtor                                                   Reporting Period: June 17, 2019 - June 30, 2019
      Explain how and when the Debtor intends to pay any past due post-petition debts.
      The Debtor intends to pay past due post-petition debts in due course.




                                                                                                            FORM MOR-4
                                                                                                                  2/2008
                                                                                                            PAGE 9 OF 12
   19-23185-rdd                     Doc 71             Filed 07/15/19 Entered 07/15/19 21:06:35                                        Main Document
                                                                     Pg 10 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                        Case No. 19-23185-rdd
      Debtor                                                                                 Reporting Period: June 17, 2019 - June 30, 2019



                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                             Accounts Receivable Reconciliation                                 Amount
     Total   Accounts Receivable at the beginning of the reporting period                         863,224.65
     Plus:   Amounts billed during the period                                                     107,617.91
     Less:   Amounts collected during the period                                                  (43,323.74)
     Total   Accounts Receivable at the end of the reporting period                               927,518.82



     Accounts Receivable Aging                                              0-30 Days          31-60 Days         61-90 Days           91+ Days           Total
     0 - 30 days old                                                            439,529.99                                                                 439,529.99
     31 - 60 days old                                                                              449,387.49                                              449,387.49
     61 - 90 days old                                                                                                  39,423.10                            39,423.10
     91+ days old                                                                                                                              (821.76)       (821.76)
     Total Accounts Receivable                                                 439,529.99          449,387.49          39,423.10               (821.76)    927,518.82

     Less: Bad Debts (Amount considered uncollectible)                                 -                    -                  -                  -                  -

     Net Accounts Receivable                                                   439,529.99          449,387.49          39,423.10               (821.76)    927,518.82



                                                                  TAXES RECONCILIATION AND AGING

     Taxes Payable                                                          0-30 Days          31-60 Days         61-90 Days           91+ Days           Total
     0 - 30 days old                                                               889.74                                                                      889.74
     31 - 60 days old                                                                                                                                             -
     61 - 90 days old                                                                                                                                             -
     91+ days old                                                                                                                                                 -
     Total Taxes Payable                                                           889.74                  -                       -                  -        889.74
     Total Accounts Payable                                                    410,604.48            8,209.90                                              418,814.38




                                                                                                                                                                  FORM MOR-5
                                                                                                                                                                         2/2008
                                                                                                                                                              PAGE 10 OF 12
  19-23185-rdd                   Doc 71             Filed 07/15/19 Entered 07/15/19 21:06:35                                                       Main Document
                                                                  Pg 11 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                   Case No. 19-23185-rdd
      Debtor                                                            Reporting Period: June 17, 2019 - June 30, 2019



                                                   PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                         INSIDERS
                   NAME                     TYPE OF PAYMENT               AMOUNT PAID              TOTAL PAID TO DATE
     Jeffrey Wollman                      Salary                                     9,334.62                    9,334.62




                               TOTAL PAYMENTS TO INSIDERS                            9,334.62                    9,334.62




                                                                                PROFESSIONALS
                                            DATE OF COURT
                                          ORDER AUTHORIZING                                                                                             TOTAL INCURRED &
                   NAME                       PAYMENT                  AMOUNT APPROVED                 AMOUNT PAID             TOTAL PAID TO DATE           UNPAID*




                        TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



            POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                     AND ADEQUATE PROTECTION PAYMENTS

                                              SCHEDULED
                                           MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
           NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION
     Russell Fuchs                                             0                               0          2,500,000.00
     Robert Martin Co                                     21,289                               0             10,122.88
     Konica                                                  797                               0                135.53
     Wells Fargo                                           1,733                               0              1,617.43




                                               TOTAL PAYMENTS                                  0          2,511,875.84




                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 12
   19-23185-rdd               Doc 71           Filed 07/15/19 Entered 07/15/19 21:06:35                              Main Document
                                                             Pg 12 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                  Case No. 19-23185-rdd
      Debtor                                                                           Reporting Period: June 17, 2019 - June 30, 2019



                                               DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is                 Yes                No
     “Yes”, provide a detailed explanation of each item. Attach additional
     sheets if necessary.
     Have any assets been sold or transferred outside the normal course of business                             X
   1
     this reporting period?
     Have any funds been disbursed from any account other than a debtor in                                      X
   2
     possession account this reporting period?
                                                                                                                X
   3 Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                   X
   4 coverages expired or cancelled, or has the debtor received notice of expiration
     or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                          X
     Have any payments been made on pre-petition liabilities this reporting                                     X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from related                              X
   7 parties?
   8 Are any post petition payroll taxes past due?                                                              X
   9 Are any post petition State or Federal income taxes past due?                                              X
  10 Are any post petition real estate taxes past due?                                                          X
  11 Are any other post petition taxes past due?                                                                X
  12 Have any pre-petition taxes been paid during this reporting period?                                        X
  13 Are any amounts owed to post petition creditors delinquent? (see below)                 X
  14 Are any wage payments past due?                                                                            X
     Have any post petition loans been been received by the Debtor from any                                     X
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                  X
     Is the Debtor delinquent with any court ordered payments to attorneys or                                   X
  17 other professionals?
     Have the owners or shareholders received any compensation outside of the                                   X
  18
     normal course of business?

     The Debtor is delinquent on approximately $8,209.90 of post-petition payments to certain vendors.




                                                                                                                                          FORM MOR-7
                                                                                                                                                2/2008
                                                                                                                                         PAGE 12 OF 12
